Opinion by
Orlady, J.,
A careful examination of the depositions taken in support of the rule to open the judgment, which was entered for want of *570ail affidavit of defense, shows that the defense to the action was more ingenious than real.
There was ample time within which to place the defense in proper form, and counsel frankly assumes the responsibility for the omission to file an affidavit to prevent judgment, but, unless there is more in the case than is shown in the depositions, the entry of a final judgment in favor of the defendant would be very doubtful.
There was no abuse of discretion in the refusal of the court below to open the judgment, and, under the facts presented, its action was entirely proper.
The judgment is affirmed.